ORAL OPINION.
Erear, C.J.
The petitioner seeks release from imprison-, ment under a judgment and sentence of the circuit court for contempt in violating an oath of secrecy taken by him as a witness before the grand jury.
Of the questions suggested by the record, the only one that need be considered is whether the oath of secrecy was authorized or required by law. If it ivas not, there was no contempt of court.
The clause of secrecy in the oath was prescribed by a single judge of the circuit court, not by any general rule of the circuit court or of the circuit courts.
Thompson & Glemons and A. 8. Humphreys for petitioner were not called.
F. W. Milverton, Deputy Attorney General, contra.
The Organic Act provides, in section 83, that the method of the presentation of cases to grand juries shall be prescribed by the supreme court of the Territory, and in pursuance of that power or duty the supreme court has prescribed, by Rule 14 of the rules relating to grand juries, the form of. oath to be administered to witnesses before grand juries — which' does not contain a clause of secrecy. It is at least a question whether this provision of the Organic Act and the rule made in pursuance of it are not exclusive. But, however that may be, in the opinion of the court, the judge of the circuit court who prescribed the clause of secrecy was without authority of law to1 make that requirement. In the absence of any law or rule authorized by law requiring an oath of secrecy and in the absence of any legal order against divulging the transactions of the grand jury, there could be no contempt of court in divulging such secrets on the part of a witness before the grand jury.
Accordingly the writ must be allowed and the petitioner discharged from custody, and it is so ordered.